Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered November 30, 1988, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the court did not permit a witness for the defendant to testify on the ground that the proposed testimony constituted hearsay. On appeal the defendant contends that the proffered testimony was not offered for the truth of the matter stated, but rather to explain the defendant’s state of mind at the time of the burglary. However, defense counsel failed to specify this as the basis for his objection to the court’s ruling, and therefore his argument with respect to that ruling is unpreserved for appellate review (see, CPL 470.05 [2]; People v Fleming, 70 NY2d 947; People v Udzinski, 146 AD2d 245; People v Cardona, 136 AD2d 556), and we decline to review it in the exercise of our interest of justice jurisdiction.
We further find that the sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Kooper, Eiber and O’Brien, JJ., concur.